Title: From Thomas Jefferson to Richard Caswell, 30 June 1779
From: Jefferson, Thomas
To: Caswell, Richard



Sir
Williamsburg June 30th. 1779.

Since writing the within, I learn that the Caswell Galley is sunk at her station, that her bottom is eaten out, and her original form such that she could not be hove down to be refitted. The within proposition therefore, your Excellency will be pleased to understand as confined to the Washington only.
By direction of the Assembly of this State, I do myself the honor of enclosing their resolution containing a proposition for quieting the minds and possessions of those settlers near our unextended boundary as may have unwarily entered in the one State for lands lying in the other. I hope it will be recommended to your patronage as well by its justice as its tendency to promote that friendly harmony so necessary for our general good, and so agreeable to the dispositions of the Citizens of our particular states towards each other. The within letters to the Speakers of the two Houses of your Assembly contain copies of the same resolution, which I take the liberty of transmitting through your hands to them.
I am Sir with the greatest esteem & respect Your mo. ob. & mo. huml Servt.,

Th: Jefferson

